Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  159054-5                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PAMELA L. TREES,                                                                                          Brian K. Zahra
                                                                                                      Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  v                                                                SC: 159054                                          Justices
                                                                   COA: 338297
                                                                   Macomb CC: 2015-003623-NP
  PFIZER, INC., PFIZER INTERNATIONAL,
  LLC, GREENSTONE, LLC, f/k/a
  GREENSTONE LIMITED, and MEIJER, INC.,
             Defendants-Appellees.
  _________________________________________/
  CAROL BEARUP, BARBARA BEECHAM,
  SONYA MENCY, VIOLA MOSES, and
  HEATHER MACKS,
           Plaintiffs-Appellants,
  v                                                                SC: 159055
                                                                   COA: 340191
                                                                   Wayne CC: 15-013604-NP
  PFIZER, INC., PFIZER INTERNATIONAL,
  LLC, GREENSTONE, LLC, f/k/a
  GREENSTONE LIMITED, MEIJER, INC.,
  and CVS CAREMARK,
             Defendants-Appellees,
  and

  WAL-MART STORES, INC., d/b/a SAM’S
  CLUB, a/k/a SAM’S EAST, INC., and
  DOES 1-50.
              Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2019
         p0926
                                                                              Clerk